Citation Nr: 1606068	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-26 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased disability ratings for a lumbosacral strain, rated as 20 percent disabling prior to August 20, 2015, and 40 percent disabling since then.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due exclusively to the lumbosacral strain prior to July 1, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 2, 1968, and from December 11, 1968 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2007.  The RO issued a Statement of the Case (SOC) in August 2008.  In September 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

A transcript of the Veteran's testimony at an October 2010 videoconference before the undersigned Veterans Law Judge (VLJ) is on file.

In November 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In September 2014, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded both the lumbar spine disability and TDIU claims to the RO via the AMC, in Washington, DC, for further development.  

Upon remand, the RO issued another rating decision in September 2015, which increased the rating for the lumbar spine disability to 40 percent.  The 40 percent rating was made effective from August 20, 2015, the date of a VA examination.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In September 2008, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the claim service connection for gastroesophael reflux disease (GERD).  However, a subsequent September 2015 rating decision granted service connection for GERD, evaluated at 10 percent disabling, effective from January 17, 2006.  The Veteran did not appeal either the initial disability rating or effective date assigned.  As a result, the Board does not have jurisdiction over these downstream issues, and thus they are not a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a hiatal hernia has been raised by the record in a January 2016 statement by the representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 


FINDINGS OF FACT

1.  Prior to April 1, 2011, the lumbosacral strain was manifested by, at worst, forward flexion of the thoracolumbar spine to 45 degrees with pain, but was not ankylosed.

2.  Since April 1, 2011, the lumbosacral strain has been manifested by forward flexion of the lumbar spine to 30 degrees or less with pain, but has not been ankylosed.

3.  Prior to July 1, 2015, the lumbosacral strain was not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbosacral strain for the period from April 1, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  The criteria for a rating in excess of 20 percent prior to claim of entitlement to increased disability ratings for a lumbosacral strain, rated as 20 percent disabling prior to April 1, 2011, and 40 percent disabling since then, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2015).

3.  The claim of entitlement to a TDIU due exclusively to the lumbosacral strain prior to July 1, 2015, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to and following the initial adjudication of the Veteran's claims, letters dated in February 2006, July 2008, June 2014, and April 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the general July 2008 notice letter sent to the Veteran regarding his increased rating claim.  

Although the July 2008, June 2014, and April 2015 notice letters were not sent prior to the initial adjudication of the Veteran's claims, this was not prejudicial to him, since the claims were readjudicated in the August 2008 SOC and November 2009, January 2012, and November 2015 Supplemental SOCs (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's lumbar spine disability has worsened since the last VA examination in August 2015.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing in October 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ correctly noted the lumbar spine disability issue (as the TDIU issue was not on appeal at the time of the hearing).  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of the lumbar spine symptoms).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2010 and September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for additional VA spine examinations, which were provided in April 2011 and August 2015.  The September 2014 remand also directed the AOJ to provide a duty-to-assist notice letter for the recently added TDIU claim.  This notice letter was sent to the Veteran in April 2015, and he did not respond.  The September 2014 remand also directed the AOJ to provide a medical opinion for the TDIU claim.  This medical opinion was provided in September 2015.  Finally, the remands directed the AMC to readjudicate the claims, which was accomplished in the January 2012 and November 2015 SSOCs.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 1993 granted service connection for the Veteran's lumbar spine disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is currently rated as 20 percent prior to August 20, 2015, and 40 percent since then under The General Rating Formula for  Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  He seeks increased disability ratings.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine.  A higher 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnston v. Brown, 9 Vet. App. 7 (1996).

The Board will begin by addressing the 20 percent disability rating that is currently in effect prior to August 20, 2015.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a disability rating of 40 percent for his lumbar spine disability since April 1, 2011.  Here, there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, to warrant a higher 40 percent disability rating since April 1, 2011.  38 C.F.R. § 4.71a, DC 5242.  

On April 1, 2011, the Veteran was provided a VA spine examination.  At the examination, the Veteran's forward flexion of the lumbar spine was to 20 degrees.  However, the examiner opined that the Veteran had "undue limitation of motion of the back on testing.  This restriction of motion was not obvious watching him move around during the examination.  [F]or instance he bent over to pick something up off the chair with his back flexing greater than 45 degrees whereas on testing ranges of motion (ROM) it was limited to 20 degrees.  He could lie supine then sit up in the erect position without apparent difficulty or pain.  I have some reservations about the validity of my spine ROM findings to the examination."  At the April 2011 VA spine examination, the Veteran described unpredictable and moderate flare-ups of his lumbar spine that occurred after a sudden turn or twist of the back.  The flare-ups occurred every one to two months, and lasted three to seven days.  The flare-ups were relieved by rest and time.  The flare-ups decreased his mobility significantly because he was unable to bend forward because of pain and stiffness.  He could not lift more than ten pounds, bend, stoop, or squat during a flare-up.  The VA examiner found that there was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of ranges of motion.  The examiner determined that the Veteran had more limitation of motion since his last 2008 VA examination.  The Veteran's present restriction of motion, especially forward bending, was severe and an increase with flare-ups was speculative; however, the examiner noted that the Veteran stated that he was unable to move and restricted to the bed or couch for a day or two during flare-ups.  

In response, in a February 2012 statement, the Veteran stated that the examiner's aforementioned statement was "misleading and not true."  The Veteran indicated that, "After being examined I sat in the chair beside the desk the entire time until the discussion/interview was over.  There was no other chair beside the desk.  If this were the case which it wasn't, the examiner should have asked me about it or done a second evaluation of my flexion to be positive.  It was important enough that it should not have been just one moment of observation to base a decision on."  Accordingly, based on these contradictory statements regarding the Veteran's forward flexion of the lumbar spine, the Veteran was provided another VA spine examination in August 2015, at which time his forward flexion was to 10 degrees - just slightly worse than the 20 degree finding at the April 2011 VA examination, which lends credibility to the accuracy of the April 2011 VA examination findings.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a disability rating of 40 percent for his lumbar spine disability since April 1, 2011.  Here, there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, to warrant a higher 40 percent disability rating since April 1, 2011.  38 C.F.R. § 4.71a, DC 5242.  

However, the Veteran is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability prior to April 1, 2011.  Here, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, to warrant a higher 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5242.

Specifically, at a July 2006 VA spine examination, the Veteran's forward flexion of the lumbar spine was to 45 degrees with pain.  His lumbar spine was not ankylosed.
The Veteran was afforded another VA spine examination in October 2009.  At the examination, the Veteran's forward flexion of the lumbar spine was to 70 degrees with no objective evidence of pain on active range of motion.  The lumbar spine was not ankylosed.

The treatment records do not provide any evidence contrary to that obtained at the VA examinations.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability prior to April 1, 2011.  Here, there is no evidence of evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, to warrant a higher 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5242.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5242.  38 C.F.R. § 4.71a.  

Specifically, at the July 2006 VA examination, the Veteran reported flare-ups of low back pain on heavy lifting and prolonged standing and walking.  Resting and light stretching eased the pain.  VA examiner determined that the Veteran had pain on motion.  His lower back motion was limited by pain and some muscle spasm.  Repetitive use of the lumbar spine showed no fatigue, incoordination, lack of endurance, or additional loss of motion by pain.  

At the October 2009 VA spine examination, the Veteran described moderate flare-ups of the lumbar spine every one to two months.  The flare-ups lasted three to seven days.  The flare-ups were precipitated by activity and unpredictable sudden movement.  They were alleviated by rest and time.  The Veteran denied any additional limitation of motion or other functional impairments during a flare-up.  The VA examiner determined that the Veteran did not have objective evidence of pain on active range of motion.  He did not have any additional limitations after three repetitions of range of motion.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board will now address the 40 percent disability rating that is currently in effect since April 1, 2011.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his lumbar spine disability since April 1, 2011.  Here, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5242.  Specifically, at the April 2011 and August 2015 VA spine examinations, the Veteran's lumbar spine was not ankylosed.  The treatment records do not provide any evidence contrary to that obtained at the VA examinations.  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his lumbar spine disability since April 1, 2011.  Here, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5242.  

The Board recognizes the Veteran's and his representative's lay statements of the Veteran's pain and flare-ups in his lumbar spine.  These complaints have been relied upon by the Board in awarding a 40 percent rating for assigning the maximum rating for thoracolumbar spine motion loss.  The Board may not further consider the application of 38 C.F.R. §§ 4.40 and 4.45 in determining whether ankylosis exists.  Johnston, 10 Vet. App. at 85.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected lumbar spine disability more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, staged ratings are not for application in the instant case.

Finally, the Board notes that the Veteran is already in receipt of separate disability ratings for erectile dysfunction and neurological disorders of his bilateral lower extremities.  Bladder and bowel dysfunction were also not documented at any of the VA examinations or in the treatment records.  Thus, the assignment of a separate disability rating for any further neurological manifestations of the lumbar spine disability is not warranted.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is for the assignment of a 40 percent disability rating since April 1, 2011.  However, the preponderance of the evidence is against the assignment of increased disability ratings for the lumbar spine disability, currently rated as 20 percent prior to April 1, 2011, and 40 percent since then.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 
Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU Claim

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 
Initially, the Board notes that the TDIU claim is moot effective July 1, 2015.  As of July 1, 2015, the Veteran is in receipt of a 100 percent total schedular disability rating.  The governing regulation, 38 C.F.R. § 4.16 (2015), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran is in receipt of a 100 percent total schedular disability rating since July 1, 2015.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating since July 1, 2015.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").  In this case, the issue of unemployability is not raised by the record prior to June 3, 2013.  

The Veteran filed his increased rating claim for his lumbar spine disability on January 17, 2006.  The TDIU claim originates from this increased rating claim.  From January 17, 2006, to May 31, 2011, the Veteran's service-connected lumbar spine disability was rated as 20 percent.  Since April 1, 2011, based on the Board's above decision, the lumbar spine disability has been rated as 40 percent disabling.  Beginning in April 10, 2007, the Veteran met the schedular requirements for a TDIU when considering his other service-connected disabilities.  Specifically, his total schedular disability rating was 100 percent since April 10, 2007, 70 percent since June 1, 2013, and 90 percent since March 11, 2014.  The Veteran's service-connected prostate cancer (and lumbar spine since April 1, 2011) met the 40 percent requirement.  As such, from April 10, 2007, to June 30, 2015, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a).  However, from January 17, 2006, to April 9, 2007, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  Rating boards are required to submit to the Director of Compensation and Pension Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Thus, the Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine disability prior to July 1, 2015.

Initially, the Board notes that the Veteran did not return the VA 21-8940 Form (Veteran's Application for Increased Compensation Based on Unemployability) sent to him in April 2015.  Thus, the Board has limited information on the Veteran's education and work history.  

Turning to the medical evidence, at his July 2006 VA spine examination, the Veteran reported that he retired in December 2005.  He was previously employed in a Veteran's service job for ten years.  Currently, he stayed home and was able to perform his daily activities.  He was able to walk continuously for about twenty minutes, although he walked slowly.  He was able to help with washing dishes; however, he avoided heavy lifting because of his lumbar spine disability.

At the October 2009 VA spine examination, the Veteran reported that he was currently employed full-time as a coordinator for veteran benefits at a community college.  He had been employed in this position for one to two years.  He had lost less than a week of time from work during the last 12-month period due to his lumbar spine disability.  The VA examiner found that the Veteran's lumbar spine disability did not have any significant effects on his usual occupation or usual daily activities.

At the April 2011 VA spine examination, the Veteran reported that he was currently unemployed because his retired from his job due to, in pertinent part, his service-connected lumbar spine disability, which limited his ability to walk as much as necessary and to go up and down stairs - requirements for his prior employment.  The Veteran was previously employed as a coordinator for veteran benefits at a community college and retired in June 2010.  The VA examiner indicated that the Veteran reported that he had given up his present job because of back and knee pain and being unable to do necessary walking on the job.

The Veteran was afforded a VA spine examination in October 2015.  At the examination, the Veteran stated that he was not claiming an increase due to unemployability, as he was already service-connected at the 100 percent rate.  Following a review of the Veteran's VBMS claims file, the October 2015 VA examiner determined that the Veteran's lumbar spine disability impacted his ability to work.  However, the examiner noted that the Veteran was not claiming an increase due to unemployability.  The Veteran was currently employed at an administrative clerical job, where he had been employed for the past three and a half years.  He also used to work in an area where he helped find jobs for those planning to retire because of overall physical problems.  The Veteran stated that in the past year, he had lost 3-4 days of work due to his back pain.  The examiner found that due to the Veteran's lumbar spine disability, he had minimal tolerance for bending and twisting, and minimal to no tolerance for running.  The Veteran had poor to limited tolerance with decreased mobility for physical activities requiring any weightbearing or transfer greater than fifteen pounds or activities requiring sustained periods of sitting, standing, or walking greater than thirty minutes in duration.

The treatment records do not provide any evidence contrary to that obtained at the VA examinations.

In reviewing the evidence thoroughly, the Board finds that the Veteran's service-connected lumbar spine disability did not render him unable to obtain or maintain substantially gainful employment prior to July 1, 2015.  The Veteran was employed at the October 2009 and October 2015 VA examinations.  At the October 2015 VA examination, the Veteran stated that he was not seeking a TDIU.  At the April 2011 VA examination, the Veteran reported that he had retired from his prior job as a coordinator for veteran benefits at a community college due to his service-connected lumbar spine disability and his knee disabilities (which are not currently on appeal).  Following this examination, the Veteran found clerical employment and was working at the October 2015 VA examination, even with the restrictions from his lumbar spine disability.  The Veteran has not indicated that his current employment is marginal.  In fact, the Veteran stated at the October 2015 VA examination that he was not seeking a TDIU.  None of the VA examiners who have examined the Veteran and reviewed the claims file have found that the Veteran is unable to be employed or currently employed in marginal employment due exclusively to his service-connected lumbar spine disability.  There are no positive medical opinions in the claims file.  The VA examiners' medical opinions are supported by the treatment records contained in the claims file, which document that the Veteran is able to carry out his daily living activities, suggesting that he would be capable of employment.  It is clear from the record that the Veteran's lumbar spine symptoms do not prevent him from obtaining and maintaining a substantially gainful occupation, especially when taking into consideration the Veteran's reported activities, as well as the probative medical evidence of record.  In short, the Veteran's service-connected lumbar spine disability does not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences prior to July 1, 2015.  

In reaching the above determination, the Board has considered the Veteran's lay statements as to the nature and severity of his service-connected symptomatology.  He is certainly competent to describe his current symptoms (see Layno, 6 Vet. App. at 470) and is credible in his belief that he is unemployable due to his service-connected lumbar spine disability.  The lay evidence, however, is outweighed by the medical evidence.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the severity of the service-connected lumbar spine disability prevented the Veteran's employability prior to July 1, 2015, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  The VA examiners, following physical examinations of the Veteran and reviews of his claims file, found, in their expert opinions, that the Veteran is not in fact unemployable on account of his service-connected lumbar spine disability.  

Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to his service-connected lumbar spine disability prior to July 1, 2015.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  The TDIU claim under 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b) is denied.








	(CONTINUED ON NEXT PAGE)

ORDER

Since April 1, 2011, entitlement to an increased disability rating of 40 percent for the lumbosacral strain is granted.

The claim of entitlement to increased disability ratings for a lumbosacral strain, rated as 20 percent disabling prior to April 1, 2011, and 40 percent disabling since then, is denied.

The claim of entitlement to a TDIU due exclusively to the lumbosacral strain prior to July 1, 2015, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


